Citation Nr: 1520924	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress and bipolar disorders.
 
2.  Entitlement to service connection for residuals of a traumatic brain injury.
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1982 to March 1985.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).
 
In August 2014, the Veteran testified at a hearing at the RO before the undersigned.
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issues on appeal and the transcript of the August 2014 Board hearing.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals VA medical records pertinent to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The record is ambiguous as to whether the Veteran is currently receiving Social Security disability benefits.  According to an April 2014 VA treatment record, the Veteran informed his treating psychologist that he was recently awarded such benefits.  According to an August 2014 VA treatment record, the Veteran showed his treating psychologist his award letter.  At the August 2014 hearing, however, the Veteran testified that he had "just filed" for Social Security disability benefits.  A September 2014 VA treatment record notes the Veteran's request that his treating psychologist assist him in completing the Social Security disability application.  In any event, because such records may be pertinent to the claims on appeal, the Veteran's complete Social Security records should be obtained and associated with the claims file.
 
The Veteran claims that he developed a psychiatric disorder as a result of his active duty service.  In addition to the stressors the appellant previously alleged over the course of this appeal, records submitted after the August 2014 Board hearing note a possible stressor that the AOJ has yet to investigate.  Specifically, according to a September 2014 VA treatment record, the Veteran now alleges that he was repeatedly sexually assaulted during his active duty service and that he filed a formal complaint at the time.  The AOJ should request additional details so that it can attempt to obtain records verifying the complaint.  

Moreover, the law provides that VA will not deny a claim of entitlement to service connection for posttraumatic stress disorder that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Because appropriate Patton notice has yet to be provided to the appellant the Board remands this case so that he is provided appropriate notice and afforded the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

While VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, 38 C.F.R. § 3.304(f)(5) (2014), the Veteran should note that because no claimed stressor is related to service in combat his "testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Hence, it is imperative that he submit independently verifiable evidence corroborating any claimed inservice stressor.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all records related to any claim by the Veteran for disability benefits from the Social Security Administration and associate them with the claims file. If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The AOJ should send to the Veteran and any representative a letter requesting further information regarding any and all alleged sexual assaults, including the approximate time period of the assaults and formal complaint, and the name of the alleged perpetrator.  Further, given the allegation of military sexual trauma the AOJ must ensure that the appellant has been given proper notice as required by 38 C.F.R. § 3.304.

3.  Thereafter, using the evidence of record and the information provided by the appellant in response to directive number two, the RO must request verification of any formal complaint of an inservice sexual assault from the Joint Services Records Research Center, the Naval Criminal Investigative Service, and/or any other logical record keeping agency.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Upon completion of the above requested development and any additional development deemed appropriate, including a VA examination if the evidence reveals a link between the Veteran's active duty service and any diagnosed psychiatric disorder, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative, if any, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

